MEMORANDUM OPINION
BUSSEY, Judge:
This is an original proceeding in which the petitioner, William V. Fordyce, seeks his release from confinement in the State Penitentiary at McAlester, where he is held by virtue of a judgment and sentence rendered against him by the District Court of Rogers County. Petitioner does not challenge the jurisdiction of the District Court of Rogers County, nor the validity of the judgment and sentence rendered against him therein and the relief prayed for is accordingly denied, for we have repeatedly held that where the trial court has jurisdiction of the person, subject matter and authority under law to pronounce the judgment and sentence imposed, the writ prayed for will be denied.
Petitioner also seeks an order of this Court directing that the hold order placed against him by .the Rogers County authorities to serve out the cost in such case, be lifted. Since the petitioner is not being held by the Rogers County authorities to serve out the cost imposed in the trial court, the relief which he now seeks is prematurely brought. If the prisoner is imprisoned by the Rogers County authorities to serve out the costs in that county and he questions the legality of the same, he may properly raise the question when he is confined by the Rogers County authorities.
From a careful examination of the pleadings filed herein we observe that the petitioner had attached an application for post conviction review of another judgment and'sentence rendered against him in the District Court of Rogers County. Since this was an improper joinder of habeas corpus proceedings, in order to give the petitioner full judicial review of the questions therein presented, on the 28th day of September, 1967, we directed the Clerk,of this Court to refile the application for post *990conviction review under number A-14,447, and as so refiled will be considered by the Court.
For the reasons above set forth, the writ prayed for in Case No. A-14,362, is denied. Writ denied.
NIX, P. J., and BRETT, J., concur.